NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RALPH MARK SEILER,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3655
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Glades County; Jack Lundy, Acting
Circuit Judge.

Ralph Mark Seiler, pro se.


PER CURIAM.

              Affirmed. See McDonald v. State, 133 So. 3d 530 (Fla. 2d DCA 2013);

Doby v. State, 25 So. 3d 598 (Fla. 2d DCA 2009); Hughes v. State, 22 So. 3d 132 (Fla.

2d DCA 2009); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v.

State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d

DCA 2002); Green v. State, 765 So. 2d 910 (Fla. 2d DCA 2000); Richards v. State, 738

So. 2d 415 (Fla. 2d DCA 1999); Harris v. State, 789 So. 2d 1114 (Fla. 1st DCA 2001).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.